Citation Nr: 1805153	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  09-50 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUES

Entitlement to service connection for an anxiety disorder with panic attacks.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Cohen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 1965 to July 1967 and from January 1968 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Houston, Texas Regional Office (RO). 

In July 2013, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO. During the hearing, the VLJ engaged in a colloquy with the Veteran toward substantiation of the claims. Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A hearing transcript is in the record. 

In February 2014 and March 2017, the Board remanded the appeal to the RO for additional action. There was substantial compliance with the Board's remand directives. See Stegal v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The Veteran's anxiety disorder with panic attacks was not caused by service. 


CONCLUSION OF LAW

The criteria to establish service connection for anxiety disorder with panic attacks have not been met. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(d) (2017).  






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claims. VA issued a July 2006 notice to the Veteran which informed him of the evidence generally needed to support his claims; what actions he needed to undertake; and how VA would assist him in developing his claims. The July 2006 notice was issued to the Veteran prior to the April 2007 rating decision. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that VA's duties to notify and to assist have been met.

II. Analysis

Service connection may be granted for a current disability arising from a disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110 (2012). Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2017). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's service treatment records (STRs) indicate no reports or medical notes pertaining to the Veteran's anxiety disorder with panic attacks. The Veteran testified, in his July 2013 Board hearing, that he refused to report his anxiety with panic attacks during service for fear of having his security clearance revoked. However, in a July 1967 and February 1969 pre-separation medical examination questionnaire, the Veteran then denied having, or ever having had "nervous trouble of any sort," and "depression or excessive worry." The Veteran's denials of such symptoms are significant because they belie his contention of a concern in service of having reported them, since he was about to be discharged. 

The STRs are highly probative evidence because they were generated with the specific view of recording the events they describe. In this respect, they are akin to official records, which generally enjoy a high degree of probative value in the law. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision). 

From December 1999 to February 2002, the Veteran underwent private treatment. The evidence indicates that he was first diagnosed with anxiety in December 1999. No etiological opinion was provided.

From July 2004 to May 2006, the Veteran underwent VA treatment. He was diagnosed with anxiety in July 2004. No etiological opinion was provided.

In April 2010, the Veteran was afforded a VA examination. Although the Veteran's anxiety with panic attacks was not the subject of this VA examination, the examiner indicated that the Veteran denied experiencing panic attacks at that time. 

From April 2010 to January 2011, the Veteran underwent further VA treatment for his anxiety. No etiological opinion was provided. 

In April 2015, the Veteran was afforded a VA examination. He was diagnosed with generalized anxiety disorder (GAS). Although the Veteran reported to the examiner that his anxiety with panic attacks began in service, the examiner opined that the Veteran's GAS did not have its onset during service. The examiner explained that there was no medical evidence to render a "chronic disabling psychiatric diagnosis." 

In a June 2017 addendum to the April 2015 VA examination, the examiner opined that the Veteran's anxiety disorder did not manifest during service because his anxiety was not related to any aspect of his service. The examiner further opined that the Veteran's anxiety was not caused by service because the Veteran attributed his symptoms of anxiety to various life stressors inconsistently since service discharge.    

A preponderance of the competent and probative evidence is against a finding of service connection for an anxiety disorder with panic attacks. The Veteran's STRs indicate no reports or medical notations relating to anxiety or panic attacks. In addition, the Veteran first received treatment for anxiety in December 1999 - approximately 30 years after service discharge. A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim. See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of service connection for colon disability to be rebutted by clear and convincing evidence in the form of absence of post-war medical records of treatment for colon-related problems for period of over 40 years).

In the June 2017 addendum, the VA examiner opined that the Veteran's anxiety did not manifest during service because the Veteran's anxiety was not related to any aspect of his active service. The VA examiner also opined that the Veteran's anxiety was not caused by service; instead, the cause was various life stressors. Therefore, service connection is not warranted and the claim is denied.    


ORDER

Service connection for an anxiety disorder with panic attacks is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


